This action was begun in the district court of Woodward county by the Wichita Falls   Northwestern Railway Company against Grace L. Smith, Santa Fe, Liberal   Englewood Railroad Company, and United States Mortgage   Trust Company, trustee, to condemn a right of way for its railroad over the N.W. 1/4 of section 17, township 23 north, range 21 west, Woodward county. Upon petition being filed, the court appointed appraisers to assess the damage for said right of way, and upon the report of the commissioners being filed, exceptions were duly saved by the Santa Fe, Liberal   Englewood Railroad Company, plaintiff in error, and the cause proceeded to trial before said district court. The court held that the land sought to be condemned by this proceeding was subject to condemnation by the Wichita Falls   Northwestern Railway Company, and that the easement formerly acquired by plaintiff in error over said land had been abandoned, and rendered judgment accordingly. Plaintiff in error alone appealed from said judgment, making its codefendants in the trial court defendants in error here.
This is a companion case to that of Canadian River Railroad Co. v. Wichita Falls   Northwestern Ry. Co. et al.,64 Okla. 62, 166 P. 163, handed down simultaneously with this opinion, wherein we held that plaintiff in error had abandoned its right of way and that same was subject to condemnation by the Wichita Falls   Northwestern Railway Company, and affirmed the judgment of the trial court.
As the questions presented here are the same as were considered in the Canadian River Case, supra, and both cases were tried upon practically the same evidence, the judgment of the trial court will be affirmed. It is so ordered.
All the Justices concur.